UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Amendment #1) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 Commission File Number: 000-53771 CN DRAGON CORPORATION (Exact Name of registrant as specified in its charter) Nevada 98-0358149 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8/F Paul Y Centre, 51 Hung To Road, Kwun Tong, Kowloon, Hong Kong (Address of principal executive offices) (+852) 2772 9900 (Registrant’s telephone number, including area code ) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such period that the registrant was required to submit and post such files). [ ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [ ] Yes [ ] No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of September 30, 2012, there were 81,010,491 shares of our common stock [par value $0.001] issued and outstanding. Explanatory Note This Form 10-Q (Amendment #1) for the period endedSeptember 30, 2012,is being filed solely for the purpose of filing Exhibits 31.1, 31.2, 32.1 and 32.2.No other changes have been made. Item 6. Exhibits. Exhibit Form Filing Filed with Exhibits # Type Date This Report Articles of Incorporation filed with the Secretary of State of Nevada on August 30, 2001 SB-2 6/17/2002 Certificate of Change effective March 18, 2003 8-K 3/7/2003 Certificate of Change effective May 30, 2007 8-K 6/13/2007 Certificate of Amendment filed with the Secretary of State of Nevada on May 30, 2007 8-K 6/13/2007 Certificate of Amendment filed with the Secretary of State of Nevada on September 14, 2009 10-K 8/12/2010 Certificate of Amendment filed with the Secretary of State of Nevada on November 20, 2009 DEF 14C 11/20/09 Bylaws dated August 30, 2001 SB-2 6/17/2002 Share Exchange Agreement between CN Dragon Corporation and CNDC Group Ltd 8-K 5/21/10 Certification of Teck Fong Kong, pursuant to Rule 13a-14(a) X Certification of Chong Him Lau, pursuant to Rule 13a-14(a) X Certification of Teck Fong Kong , pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 X Certification of Chong Him Lau, pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 X SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CN DRAGON CORPORATION Date: November 15, 2012 By: /s/ Teck Fong Kong (Teck Fong Kong, President, Director, CEO) By: /s/ Chong Him Lau (Chong Him Lau, Director, CFO)
